DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 11/17/2021 has been considered.
Claim 1 is amended.
Claims 1, 3-4, 6-15, 17-18, and 20 are pending in this application and an action on the merits follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BARKAN et al.	(US 20160335856 A1, hereinafater BARKAN), in view of PARK et al. (US 20200267304 A1, hereinafter PARK), and further in view of Ristivojevic et al. (US 20140160293 A1, hereinafter Ristivojevic).
Regarding claim 1, BARKAN discloses:
a method comprising: receiving digital images from a plurality of cameras of a product scanner, a processor of which performs the method, deployed at a checkout terminal, the digital images from each camera captured [with] illumination, [and] providing and overall view of an area; ¶32 capture an image of product, and capture an image of the clerk; wherein the camera is a camera of a product scanner see figure 3 and ¶¶24-29; wherein the controller 40 energizes and pulses the illumination LEDS to illuminate the symbol 28 with illumination light pulses during illumination or exposer time period; and camera module 50 captures the image of the clerk 24 using only ambient light, and there is no bright, pulsed illumination light directed to the clerk 24; further see figures 1-3, 6, ¶¶16-17, 23-24, 26-29;
BARKAN disclose images are captured with illumination light pulses during illumination or exposer time period, and ambient light from two different cameras, figures 1-3, 6, ¶¶16-17, 23-24, 26-29; however does not disclose “automatically, by the processor, sorting the digital images based on illumination and exposure levels of the respective digital images, the automatic sorting of the digital images including an automatic sorting of digital images captured by cameras with an auto-exposure level;”, “captured at various illumination and exposure levels including digital images captured with natural illumination and auto-exposure”
Park discloses: ¶54 - an image (raw image data) captured by photographing a subject, and may compensate for the brightness of the captured image based on the brightness information; ¶55 - when the brightness information of the first image is 10 EV, the brightness information, that is, the exposure value, of the second image is increased by 1 EV and thus is changed to 11 EV. As it is confirmed that the brightness information of the image captured at the current focus position is different from the reference brightness information, the image compensate for the second image to have the same brightness as that of the first image in order to prevent an autofocus operation from being reset by an exposure change;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify BARKAN, to include de above limitations, as taught by Park, in order to prevent an autofocus operation from being reset by an exposure change, (see Park, ¶55).
BARKAN discloses the images are capture for video surveillance purpose, see ¶1; however does not disclose “transmitting digital images to respective services at least one of the services including a security video monitoring and recording service.” [wherein] “digital images [are] for distribution to a plurality of digital image processing services that each perform at least one task with regard to a received digital image”, [wherein] “digital images [are] for presenting to a video recording service”; 
Ristivojevic disclose - ¶58 - the next live video frame is received from security cameras 102, 103 [receives image]. The security video analytics system 132 then analyzes the video frame to identify individuals [service perform a task]; the security video analytics system 132 then saves the live analysis results of POS terminal customer proximity inference metadata, and POS terminal 108 transaction data, with video time stamp information with video using the network video recorder 130 [service receives image and perform a task]
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify BARKAN, to include the transmit of the image data for the security control system 238 and business logic system that each perform a task, as taught by Ristivojevic, in order to enabling the viewer to see things that individuals in the scene cannot see at eye-level, (see Ristivojevic, ¶4).
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “the digital images from each camera captured at various illumination and exposure levels including digital images captured with natural illumination and auto-exposure providing and overall view of an area”. These limitations are considered Nonfunctional Descriptive Material because the digital images that were captured is not part of the invention that the applicant is trying to claim, to the contrary, applicant is claiming a scanner/server receiving digital images already captured, and how the camera captured the images is considered nothing more than Nonfunctional Descriptive Material. Therefore, these limitations are not given patentable weight. 
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “for distribution to a plurality of digital image processing services that each perform at least one task with regard to a received digital image”. These limitations are considered intended use/result because the images are transmitted but the steps of performing a task is only describing what the digital images are for, and therefore, the steps of how the task is performed is not claimed. Therefore, these limitations are not given patentable weight.
Regarding claim 3, BARKAN discloses:
wherein at least one of the tasks includes a barcode reading task that is performed with regard to a digital image to read a barcode present therein, the barcode reading task performed on the device – BARKAN discloses – decode the symbol 28 [tasks]; 
BARKA does not disclose ¶54 for which the digital images are automatically sorted Park discloses: ¶54;
It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “wherein at least one of the tasks for which the digital images are automatically sorted includes a barcode reading task that is performed with regard to a digital image to read a barcode present therein, the barcode reading task performed on the device”. These limitations are also considered intended use/result because the images are transmitted (on claim 1) but the steps of performing a task (on claim 1 and 3) is only describing what the digital images are for/to, and therefore, the steps of how the task is performed is not claimed. Therefore, these limitations are not given patentable weight.
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 6, BARKAN does not specifically discloses: wherein the automatic sorting of digital images based on illumination and exposure levels includes automatically sorting at least one digital image into a plurality of possible groups; However, Park disclose: ¶54;
	BARKAN does not specifically discloses “for presenting to a plurality of services for further processing.”; however, Ristivojevic  ¶58;
It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
Regarding claim 15, this claim recites substantially similar limitations as claim 1, and is rejected using the same art and rationale as above.
In addition, regarding claim 15, BARKAN discloses:
at least one input/output interface; a processor; and a memory storing instructions executable on the processor to perform data processing activities comprising: receiving digital images from a plurality of cameras including digital images via the at least one input/output interface, -  figures 1-3, 6, ¶¶16-17, 23-24, 26-29, 32;
Regarding claim 17, this claim recites substantially similar limitations as claim 3, and is rejected using the same art and rationale as above.
Regarding claim 20, this claim recites substantially similar limitations as claim 6, and is rejected using the same art and rationale as above.
Claims 4, 7, 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over BARKAN, PARK, and Ristivojevic combination as applied to claims 1 and 15, and further in view of Trevelyan et al. (US 20090160944 A1, hereinafter Trevelyan).
	Regarding claim 4, the combination discloses: 
wherein when the barcode to be read within a digital image is:a one-dimensional barcode, and a two-dimension barcode, BARKA ¶28 - The symbol 28 [can be] one-dimensional or any two-dimensional symbol; the symbol 28 has been successfully decoded;
BARKA does not disclose ¶54 for which the digital images are automatically sorted Park discloses: ¶54;
BARKA in view of Park disclose cameras with a certain fixed exposure level for one-dimensional barcode reading; a camera of the plurality of cameras with an auto-exposure level for two-dimensional barcode reading; BARKA ¶28 - The symbol 28 [can be] one-dimensional or any two-dimensional symbol; the symbol 28 has been successfully decoded; and Park disclose images are capture with different exposure value, brightness information; however does not disclose  digital images captured with an illumination source turned on for one-dimensional barcode reading; digital images captured with an illumination source turned off for two-dimensional barcode reading; 
Trevelyan discloses – abstract and ¶¶4-20 “One image is captured with flash and one without. From the difference between the two images, a reference pixel is used to determine the flash intensity in the main-flash stage”. One image, referred to as a dark image, is captured without using the flash. Another image, referred to as a min_flash image, is captured with a minimum flash intensity;
As discussed by Trevelyan, image can be captured with flash and/or without flash. The practice of capturing two-dimensional, or one-dimensional code is well known in the business community such as retailer community, and having the flash one for one-dimensional barcode, and the flash off the two-dimensional barcode would work with a scanner product as well.  
Therefore, It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to have the flash ON for one-dimensional barcode, and the flash OFF for the two-dimensional barcode incorporate into the system of BARKA since there are a finite number of identified, predictable potential solutions (i.e. for code reading) to the recognized need of capturing a code, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “wherein when the barcode to be read within a digital image is: a one-dimensional barcode, the automatic sorting of the digital images includes automatically sorting digital images captured with an illumination source turned on and by a camera of the plurality of cameras with a certain fixed exposure level for one-dimensional barcode reading; and a two-dimension barcode, the automatic sorting of the digital images includes automatically sorting digital images captured with an illumination source turned off and by a camera of the plurality of cameras with an auto-exposure level for two-dimensional barcode reading”. These limitations are also considered intended use/result because the same reasons as described on claim 3 above. In addition, applicant is saying the barcode is to be read, but not necessarily read task, and again the task of performing the reading of the barcode is not being performed. Therefore, these limitations are not given patentable weight. 
Further, the limitations “digital images captured with an illumination source turned on and by a camera of the plurality of cameras with a certain fixed exposure level for one-dimensional barcode reading”, “digital images captured with an illumination source turned off and by a camera of the plurality of cameras with an auto-exposure level for two-dimensional barcode reading.” These limitations are considered Nonfunctional Descriptive Material because there for the same reasons already explained on claim 1 above. Therefore, these limitations are not given patentable weight.
Regarding claim 7, the combination discloses; however does not specifically disclose “wherein the illumination of the digital images corresponds to an illumination source being turned on or off.” Trevelyan discloses – abstract and ¶¶4-20 “One image is captured with flash and one without. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination, to include the above limitations, as taught by Trevelyan, in order to controlling a camera flash so as to improve the repeatability in flash intensity, (see Trevelyan, ¶3).
Regarding claim 8, BARKAN discloses “illumination duration” - ¶¶24-29 - illumination light pulses during illumination or exposer time period; wherein the illumination of the digital images includes a plurality of factors corresponding to a plurality of illumination source variables including an illumination brightness, and an illumination duration. however Park disclose; ¶54 - the brightness;
It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
Regarding claim 18, this claim recites substantially similar limitations as claim 4, and is rejected using the same art and rationale as above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over BARKAN, PARK, and Ristivojevic combination as applied to claim 1, and further in view of Baghadady et al. (US 20160179356 A1, hereinafter Baghadady).
Regarding claim 9, the combination discloses:
wherein the automatic sorting of the digital images for distribution to a plurality of digital image processing services - Park discloses: ¶54; Ristivojevic ¶58
It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
The combination substantially discloses the claimed invention, however, does not explicitly disclose “includes digital image processing to conform the digital image to requirements of the digital image processing services, the requirements including at least one of digital image size, digital image resolution, color-to- monochrome, and contrast level.”
However, Baghadady discloses:
includes digital image processing to conform the digital image to requirements of the digital image processing services, the requirements including at least one of digital image size, digital image resolution, color-to- monochrome, and contrast level.  - ¶17 - Those image files are modified as necessary, optionally compressed to a file size and image resolution sufficient for the user to view and select images for use; 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination, to include the above limitations, as taught by Baghadady, in order to allow the user to view and use the image, (see Baghadady, ¶17).
Claims 10, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over BARKAN et al. (US 20160335856 A1, hereinafter BARKAN),  in view of PARK et al. (US 20200267304 A1, hereinafter PARK), in view of Ristivojevic et al. (US 20140160293 A1, hereinafter Ristivojevic), and further in view of Baghadady et al. (US 20160179356 A1, hereinafter Baghadady).	
Regarding claim 10, the combination discloses:
a method comprising: receiving digital images from a plurality of cameras of a product scanner, a processor of which performs the method, deployed at a checkout terminal, the digital images from each camera captured [with] illumination, [and] providing and overall view of an area; ¶32 capture an image of product, and capture an image of the clerk; wherein the camera is a camera of a product scanner see figure 3 and ¶¶24-29; wherein the controller 40 energizes and pulses the illumination LEDS to illuminate the symbol 28 with illumination light pulses during illumination or exposer time period; and camera module 50 captures the image of the clerk 24 using only ambient light, and there is no bright, pulsed illumination light directed to the clerk 24; further see figures 1-3, 6, ¶¶16-17, 23-24, 26-29;
BARKAN disclose images are captured with illumination light pulses during illumination or exposer time period, and ambient light from two different cameras, figures 1-3, 6, ¶¶16-17, 23-24, 26-29,32; however does not disclose “automatically, by the processor, sorting the digital images based on illumination and exposure levels of the respective digital images, the automatic sorting of the digital images including an automatic sorting of digital images captured by cameras with an auto-exposure level;”, “captured at various illumination and exposure levels including digital images captured with natural illumination and auto-exposure”
Park discloses: ¶54 - an image (raw image data) captured by photographing a subject, and may compensate for the brightness of the captured image based on the brightness information; ¶55 - when the brightness information of the first image is 10 EV, the brightness information, that is, the exposure value, of the second image is increased by 1 EV and thus is changed to 11 EV. As it is confirmed that the brightness information of the image captured at the current focus position is different from the reference brightness information, the image compensation module 222 may compensate for the second image to have the same brightness as that of the first image in order to prevent an autofocus operation from being reset by an exposure change;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify BARKAN, to include de above limitations, as taught by Park, in order to prevent an autofocus operation from being reset by an exposure change, (see Park, ¶55).
BARKAN discloses the images are capture for video surveillance purpose, see ¶1; however does not disclose “transmitting digital images to respective services at least one of the services including a security video monitoring and recording service.” [wherein] “digital images [are] for distribution to a plurality of digital image processing services that each perform at least one task with regard to a received digital image”, [wherein] “digital images [are] for presenting to a video recording service”; 
Ristivojevic  disclose - ¶58 - the next live video frame is received from security cameras 102, 103 [receives image]. The security video analytics system 132 then analyzes the video frame to identify individuals [service perform a task]; the security video analytics system 132 then saves the live analysis results of POS terminal customer proximity inference metadata, and POS terminal 108 transaction data, with video time stamp information with video using the network video recorder 130 [service receives image and perform a task]
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify BARKAN, to include the transmit of the image data for the he security control system 238 and business logic system that each perform a task, as taught by Ristivojevic, in order to enabling the viewer to see things that individuals in the scene cannot see at eye-level, (see Ristivojevic, ¶4).
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “the digital images from each camera captured at various illumination and exposure levels including digital images captured with natural illumination and auto-exposure providing and overall view of an area”. These limitations are considered Nonfunctional Descriptive Material because the digital images that were captured is not part of the invention that the applicant is trying to claim, to the contrary, applicant is claiming a scanner/server receiving digital images already captured, and how the camera captured the 
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “for distribution to a plurality of digital image processing services that each perform at least one task with regard to a received digital image”. These limitations are considered intended use/result because the images are transmitted but the steps of performing a task is only describing what the digital images are for, and therefore, the steps of how the task is performed is not claimed. Therefore, these limitations are not given patentable weight.
BARKAN discloses the images are capture for video surveillance purpose, see ¶1; however does not disclose “processing digital images to conform to requirements of digital image”. Baghadady discloses - ¶17 - Those image files are modified as necessary, optionally compressed to a file size and image resolution sufficient for the user to view and select images for use;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify BARKAN, to include the above limitations, as taught by Baghadady, in order to allow the user to view and use the image, (see Baghadady, ¶17).
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “the digital images from each camera captured at various illumination and exposure levels including digital images captured with natural illumination and auto-exposure providing and overall view of an area”. These limitations are considered Nonfunctional Descriptive Material because the digital images that were captured is not part of the invention that the applicant is trying to claim, to the contrary, applicant is claiming a scanner/server receiving digital images already captured, and how the camera captured the 
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “a processor of which performs the method, deployed at a checkout terminal”. These limitations are considered Nonfunctional Descriptive Material because the processor is not performing the claim steps. Therefore, these limitations are not given patentable weight.
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “for…processing services that each perform at least one task with regard to a received digital image”. These limitations are considered intended use/result because the images are transmitted but the steps of performing a task is only describing what the digital images are for, and therefore, the steps of how the task is performed is not claimed. Therefore, these limitations are not given patentable weight.
	Regarding claim 11, BARKAN discloses the images are capture for video surveillance purpose, see ¶1; however, Ristivojevic  ¶58; – “processing services to which the digital images are to be provided”- ¶¶16-17; however, Baghadady discloses – “wherein processing the digital images to conform to requirements of digital image… includes processing to conform the digital images to requirements of the digital image, the requirements including at least one of digital image size, digital image resolution, color-to-monochrome, and contrast level”-  ¶17 - Those image files are modified as necessary, optionally compressed to a file size and image resolution sufficient for the user to view and select images for use;
It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 10 above.
Regarding claim 14, BARKAN discloses:
wherein at least one of the tasks includes a barcode reading task that is performed with regard to a digital image to read a barcode present therein, the barcode reading task performed on the device – BARKAN discloses – decode the symbol 28 [tasks]; 
BARKA does not disclose ¶54 for which the digital images are automatically sorted Park discloses: ¶54;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
Although, Examiner is rejecting everything limitation, Examiner is not given patently weight for these limitations “wherein at least one of the tasks for which the digital images are automatically sorted includes a barcode reading task that is performed with regard to a digital image to read a barcode present therein, the barcode reading task performed on the device”. These limitations are also considered intended use/result because the images are transmitted (on claim 1) but the steps of performing a task (on claim 1 and 3) is only describing what the digital images are for/to, and therefore, the steps of how the task is performed is not claimed. Therefore, these limitations are not given patentable weight.
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over BARKAN , PARK, Ristivojevic,  Baghadady combination as applied to claim 11, and further in view of Pavlovskaia et al. (US 20160328360 A1, hereinafter Pavlovskaia).
	Regarding claim 12, the combination discloses:
wherein processing the digital images to conform to requirements of digital image processing services to which the digital images are to be provided (see claim 11) 
The combination substantially discloses the claimed invention, however, does not explicitly disclose “optimization process that identifies similar digital image processing requirements for the various digital image processing services when a single digital image is to be provided to multiple digital image processing services to avoid duplicative digital image processing when possible”.
However, Pavlovskaia discloses:
optimization process that identifies similar digital image processing requirements for the various digital image processing services when a single digital image is to be provided to multiple digital image processing services to avoid duplicative digital image processing when possible  - ¶37 - Image content may also be analyzed to identify content duplication, and to avoid placing extremely similar content (e.g. videos of the same event from similar angles); Examiner notes the limitation “to avoid duplicative digital image processing when possible” is not positively recited in the claim.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination, to include the above limitations, as taught by Pavlovskaia, in order to prevent excess content duplication, (see Pavlovskaia, ¶37).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over BARKAN , PARK, Ristivojevic,  Baghadady combination as applied to claim 10, and further in view of Goncalves et al. (US 20100059589 A1, hereinafter Goncalves).
	Regarding claim 13, the combination, specifically BARKAN discloses the images are capture for video surveillance purpose, see ¶1; however does not explicitly disclose wherein at least one of the cameras from which digital images are received is an overhead camera located above a plane of a horizontal surface of the product scanner.  - Goncalvez discloses – fig 3;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination, to include the above limitations, as taught by Goncalvez, in order to obtain a clear view of all items to be processed, (see Goncalvez, ¶23).
Response to Arguments
Applicant’s arguments submitted on 11/17/2021 have been fully considered, but are not persuasive.
Applicant argues, “Barkan fails to teach or suggest receiving image from a plurality of cameras of a product scanner as set for in the claims”, see Remarks page 7. Examiner respectfully disagree. As pointed out by the Examiner, Barkan discloses (¶19) point-of-transaction workstation 10 including a housing with imagers 32, 36, and camera captured Module 50 that (¶32) capture an image of product, and capture an image of the clerk; point-of-transaction workstation 10 includes a controller 40 (figures 3-4) that controls the camera module 50 (¶28) and the imagers 32, 36 (¶26). Therefore, the imagers and the camera module are part of the workstation, which is a product scanner workingstation; 
In addition, applicant specification defines on para. 12 “Such solutions generally operate to receive images from a plurality of cameras that may be deployed at and around a POS terminal. These cameras may be located within a product scanner, above a product scanner, such as on a pole that extends upward from the POS terminal and may include not only the camera thereon, but also a lane number or other lane marker such as an open or closed indicator.”. Applicant has not define the location of the plurality of cameras besides using the of a product scanner; however, “of a product scanner” does not mean a scanner.
For at least those reasons, the rejections under 35 USC 103 has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627                  


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627